MEMORANDUM **
Ernest Babbini appeals from the district court’s judgment and challenges his guilty-plea conviction and 24-month sentence for conspiracy, in violation of 18 U.S.C. § 371. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Babbini’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Babbini filed a pro se supplemental brief. No answering brief has been filed.
Babbini has waived his right to appeal his conviction and sentence. Our indepen*317dent review of the record pursuant to Pen-son v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeal. See id. at 988.
We decline to address Babbini’s claim of ineffective assistance of counsel on direct appeal as the record is insufficiently developed and counsel’s legal representation was not so inadequate that it can be concluded at this point that Babbini obviously was denied his Sixth Amendment right to counsel. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003) (“Claims of ineffective assistance of counsel are generally inappropriate on direct appeal.”).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.